Citation Nr: 1611999	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  08-24 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a mental disorder and, if so, whether service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a personality disorder, is warranted.

2.  Entitlement to service connection for prostate cancer, status post prostatectorny and radiation, with chronic pelvic pain, incontinence, and impotence.

3.  Entitlement to a rating in excess of 10 percent prior to May 5, 2014, and in excess of 30 percent thereafter for migraine headaches.

4.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1988 to June 1988, and on active duty from November 1990 to June 1991 and January 2003 to December 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July
2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for PTSD, a personality disorder, and prostate cancer, and continued a 10 percent rating for migraine headaches.  This case was remanded in June 2011 for additional development.

In a June 2014 rating decision, the RO increased the Veteran's disability rating for migraine headaches to 30 percent, effective May 5, 2014.  The Veteran has not expressed satisfaction with the higher rating. This issue thus remains in appellate status and has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran was provided with a hearing before a Veterans Law Judge in January 2011 at the RO.  A transcript of the hearing is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In December 2015, the Board sent a letter to the Veteran that explained that the Veterans Law Judge who presided over his hearing was no longer able to participate in the appeal, and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, he was informed that the case would be reassigned.  In January 2016, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

With regard to the characterization of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board recognizes that the RO adjudicated such as entitlement to service connection for PTSD and a personality disorder.  Furthermore, the Board had previously denied service connection for a mental disorder in an October 2003 decision.   

In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2015).

However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for a mental disorder.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim have been received, the Board has recharacterized his claims of service connection pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for an acquired psychiatric disorder, which includes consideration of all diagnosed psychiatric disorders, to include, if applicable PTSD and a personality disorder.

With regard to the Veteran's TDIU claim, the Court has held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). As the Veteran has raised a claim for a TDIU in association with his current claim for an increased rating for his migraine headaches in that he has alleged that such disability renders him unemployable, the Board finds that this matter is appropriately before the Board and, in turn, has included this issue on the front page of this decision.

The issues of entitlement to service connection for an acquired psychiatric disorder and prostate cancer residuals, entitlement to an increased rating for migraine headaches, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in October 2003, the Board denied the Veteran's claim of entitlement to service connection for a mental disorder.
 
2.  Evidence added to the record since the final October 2003 Board decision is not cumulative and redundant of the evidence of record at the time of the last final decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a mental disorder.


CONCLUSIONS OF LAW

1.  The October 2003 Board decision that denied service connection for a mental disorder is final.  38 U.S.C.A. § 7104(b) (West 2002) [(West 2014)]; 38 C.F.R. 
§ 20.1100 (2003) [(2015)]. 

2.  New and material evidence to reopen the Veteran's claim of entitlement to service connection for a mental disorder has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a mental disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.
 
A Board decision becomes final on the date stamped on the face of the decision, unless the Chairman of the Board orders reconsideration.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  Generally, a claim which has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an October 2003 decision, the Board denied service connection for a mental disorder.  In reaching such decision, the Board considered the Veteran's service treatment records, lay statements, post-service clinical records, and VA examination reports.  The Board noted that the Veteran's service treatment records are entirely negative to any reference to mental disorder; however, various statements from family and acquaintances indicate a change in his mental condition when he returned from the Persian Gulf.  Additionally, the clinical records show that the Veteran currently has psychiatric signs and symptoms.  However, his psychiatric disability picture was noted to be consistent with dysthymia in March 1996 and an adjustment disorder in records dated in 1996 and 1997.  Based on such evidence, the Board found that no psychiatric condition was found until 1996, years after his separation from active duty in 1991.  In addition, no mental condition was shown in service and the Board indicated that the Veteran had not brought forth any evidence of a nexus between that condition and his military service. 

The Veteran was advised of the decision and his appellate rights; however, he did not request reconsideration or appeal the denial to the Court.  Therefore, the October 2003 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100 (2003) [(2015)]. 

Thereafter, the Veteran filed an application to reopen his claim for service connection for an acquired psychiatric disorder in November 2006.  The evidence received since the time of the October 2003 rating decision includes the Veteran's service treatment records from his final period of active duty from January 2003 to December 2004.  In this regard, VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  In the instant case, the Veteran's service treatment records from his final period of active duty from January 2003 to December 2004, were not part of the record at the time of the October 2003 Board decision; however, as these records were not in existence at that time, 38 C.F.R. 
§ 3.156(c) is inapplicable to the instant claim. 

However, these service treatment records include the Veteran's Medical Evaluation Board (MEB) proceeding from his last period of active duty.  Specifically, in a DA Form 3947 dated in August 2004, the MEB determined that the Veteran was diagnosed with major depressive disorder and PTSD that existed prior to service and was aggravated by service.
 
The Board finds that the findings of the MEB are new and material. Specifically, such evidence is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a mental disorder.  Consequently, this claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a mental disorder is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD and a personality disorder, related to service.  The Board notes that he was discharged from his final period of active duty pursuant to a MEB proceeding.  In a DA Form 3947 dated in August 2004, the MEB determined that the Veteran was diagnosed with major depressive disorder and PTSD that existed prior to service and was aggravated by service.

The Veteran was provided with a VA neuropsychological examination in March 2006.  This examiner found that the Veteran was malingering, and did not provide further diagnosis.  In April 2006, a VA examiner determined that the Veteran's subjective complaints of insomnia, nightmares, fatigue, long and short-term memory deficits, and so forth could not, in any way, be associated with a psychiatric diagnosis on Axis I.  The examiner found that it was conceivable that these symptoms were associated with a character disorder.

The Veteran was afforded another VA examination in May 2007.  At such time, he reported a history of some mental health treatment beginning in approximately 1993 for approximately seven years.  He indicated that this treatment was initiated in Puerto Rico with a Dr. Lopez, and that he was primarily treated for headaches and sleep disturbance.  The Veteran then reported that he was also seen while on active duty in approximately 2004 by Dr. Newman at Evans Army Hospital.  At that time, he was reported to have some anxious and depressive symptoms associated with his prostate cancer.  The examiner found that he could not provide a diagnosis of a psychiatric disorder.  He noted that the Veteran endorsed numerous symptoms associated with multiple diagnoses and that, given his history of contradictions and inconsistencies, it was unclear if he was suffering from an organic process, a functional mental health disorder, or some other disease process. The examiner was unable to clearly delineate the Veteran's possible in-service stressor that may have resulted in his difficulty with anxiety, depression, cognitive, psychotic, behavioral, and emotional difficulties.

The Veteran was afforded another VA examination in October 2011 so as to address current traumatic brain injury issues due to an in-service motor vehicle accident.  The Veteran complained of symptoms of PTSD related to his experience during Desert Storm, however, the examiner noted that the Veteran would only be evaluated for traumatic brain injury issues at this point.  The examiner diagnosed adjustment disorder with anxious mood. He found that it was difficult to attribute this to service due to the previous examinations where the Veteran had reportedly exaggerated his symptoms.   However, the examiner then stated that "[t]he[s]e [are] as likely as not (50/50 probability) caused by or a result of his experience in Kuwait during the first gulf war."  This opinion is internally inconsistent, inasmuch as the examiner initially noted that it would be difficult to relate the Veteran's adjustment disorder with service, but in the following sentence, provided what appears to be a favorable opinion.

An addendum opinion was provided in December 2011.  The examiner opined that the Veteran did not meet the full criterion for a diagnosis of PTSD, because he did not express difficulty with avoidance.  The examiner acknowledged the record of inconsistent reports by the Veteran and found that the Veteran was currently functioning well on his medication.  However, the Veteran's current medical records include current diagnoses of PTSD and depression, and reflect ongoing treatment with medication. See March 2013 VA medical record.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the record is unclear as to whether the Veteran has a current psychiatric disorder that is related to, or was aggravated by, active duty, the Board finds that the Veteran should be afforded another VA examination.  The examiner should address the Veteran's MEB, reflecting the findings that he had PTSD and major depressive disorder that preexisted service and was permanently aggravated by service.  The Board notes that the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, the examiner should provide an opinion as to all psychiatric disorders diagnosed over the appeal period.  

With regard to the Veteran's claim of entitlement to service connection for prostate cancer residuals, he contends that his prostate cancer began during service and that he has current residuals, including chronic pelvic pain, incontinence, and impotence as a result of the treatment for his cancer.  Service treatment records reflect that the Veteran was diagnosed with prostate cancer in May 2003, and underwent prostatic bed irradiation for the treatment of high risk adenocarcinoma of the prostate in late 2003.  In a DA Form 3947 dated in August 2004, the MEB determined that the Veteran was diagnosed with chronic pelvic pain, stress incontinence, and erectile dysfunction status post treatment for prostate cancer, which was noted to be unresponsive to medical treatment of such severity as to necessitate recurrent absence from duty.  The MEB further found that the approximate date of origin was April 2003, was incurred during the Veteran's active duty, and did not exist prior to service.  There was no specific determination made at such time with regard to the Veteran's prostate cancer.

The RO denied the Veteran's claim for service connection of residuals of prostate cancer on the basis that prostate cancer pre-existed service and, as the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service-connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b) (1).

A Veteran is presumed in sound mental health when entering the military, except for conditions noted during his enlistment examination. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). Absent this notation, to rebut this presumption of soundness at service entrance, there must be clear and unmistakable evidence both that he had a pre-existing psychiatric disorder and that it was not aggravated during his service beyond its natural progression. VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).
 
38 C.F.R. § 3.303(c), however, indicates that in regards to disabilities first noted in service, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established no additional or confirmatory evidence is necessary. Section 3.303(c) goes on to indicate this determination includes situations where the manifestation of symptoms of chronic disease from the date of enlistment, or so close thereto, that the disease could not have originated in so short a period will establish pre-service existence thereof.
 
Ultimately, in this particular instance this is a medical, not lay, determination, meaning one a qualified health care provider must make rather than a VA adjudicator unilaterally. VA adjudicators are not permitted to substitute their own judgment on a medical matter. See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board finds that the Veteran should be afforded a VA examination on this matter.

With regard to the Veteran's migraine headaches, he has contended that he is unable to work due to such service-connected disability.  Furthermore, he has reported that he had applied for VA's vocational rehabilitation program.  See August 2006, January 2010 VA medical records.  As the Veteran's VA vocational rehabilitation folder may contain information relevant to his appeal, it should be obtained and associated with the claims file.  Additionally, the record includes a March 2016 VA examination that addresses such disability.  Therefore, the AOJ should consider such findings in the readjudication of the issue.

In this regard, as relevant to all claims on appeal, additional records were associated with the file since the issuance of the June 2014 supplemental statement of the case.  Therefore, in the readjudication of the Veteran's claims, the entirety of the evidence should be considered, to include such newly received evidence.

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  

Finally, the issue of entitlement to a TDIU is inextricably intertwined with the claims remanded herein and, as such, consideration of the matter will be deferred pending the outcome of such claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational rehabilitation folder and associate it with the record on appeal. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his current acquired psychiatric disorder.  The record, to include a copy of this Remand must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all of the Veteran's acquired psychiatric and personality disorders that meet the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria that have been present at any time since November 2006 and offer an opinion regarding the following inquires:

(A)  For EACH diagnosed personality disorder, was there additional disability due to disease or injury superimposed upon such disorder during service?  If so, please identify the additional disability.   

(B)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor or a stressor that is related to the Veteran's fear of an in-service hostile military or terrorist activity.  

(C)  For all diagnosed acquired psychiatric disorders, the examiner should offer an opinion regarding the following inquires for EACH currently diagnosed acquired psychiatric disorder:

(i)  For the Veteran's period of ACDUTRA from January 1988 to June 1988, the examiner should indicate whether such disorder was incurred or aggravated in the line of duty.

(ii)  For the Veteran's periods of active duty from November 1990 to June 1991 and January 2003 to December 2004, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder pre-existed either period of service.     

(a)  If there is clear and unmistakable evidence that the disorder pre-existed a period of active duty, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that such disorder pre-existed a period of active duty, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service.  

(D)  The examiner should also state whether the Veteran manifested a psychosis (defined as brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder) within one year of his service discharge in June 1991, i.e., by June 1992, or within one year of his service discharge in December 2004, i.e., by December 2005, and, if so, describe the manifestations.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology. The rationale for any opinion offered should be provided. 
 
4.  The Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his current residuals of prostate cancer.  The record, to include a copy of this Remand must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should opine as to the following: 

(A)  The examiner should identify all current residuals of prostate cancer and its treatment.

(B)  For the Veteran's period of ACDUTRA from January 1988 to June 1988, the examiner should indicate whether prostate cancer was incurred or aggravated in the line of duty.

(C)  For the Veteran's period of active duty from November 1990 to June 1991, the examiner should indicate whether prostate cancer was incurred therein.

(D)  For the Veteran's period of active duty from January 2003 to December 2004, the examiner should opine as to whether there is clear and unmistakable evidence that the disorder pre-existed such period of active duty.

(i)  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that such disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service.  

(E)  If the examiner determines that prostate cancer pre-existed the Veteran's final period of active duty and was not aggravated therein, then he or she should offer an opinion as to whether the Veteran's residuals of prostate cancer, to include chronic pelvic pain, stress incontinence, and erectile dysfunction, were the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his prostate cancer and the continuity of symptomatology. The rationale for any opinion offered should be provided. 
 
5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence associated with the record since the issuance of the June 2014 supplemental statement of the case, which includes the March 2016 VA examination for migraine headaches.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


